Case 1:21-cv-06412-JMF Document 19 Filed 09/09/21 Page 1 of 1




            Application GRANTED. The initial pretrial conference currently scheduled for
            September 14, 2021, is ADJOURNED to September 27, 2021, at 3:45 p.m.
            The parties shall file their joint letter and proposed Case Management Plan by
            September 23, 2021. See ECF Nos. 4, 14. The Clerk of Court is directed to
            terminate ECF No. 15.
                                             SO ORDERED.




                                                                      September 9, 2021
